Citation Nr: 1430402	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral lower extremity disorder, to include shin splints and exercise-induced compartment syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1986 to January 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has recharacterized the issue on appeal to encompass all diagnoses related to the symptoms of the claimed condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

The Veteran has exercise-induced compartment syndrome that manifested during her military service.


CONCLUSION OF LAW

Exercise-induced compartment syndrome was incurred in active service.  was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that she was treated for shin splints in May 1986, October 2003, July 2007, and August 2007.  Those records also include several profiles for no running due to shin splints or anterior lower leg pain.  Additionally, in an April 2004 medical history, the Veteran identified shin splints as a medical problem or symptom that had recently bothered her, and an August 2007 bone scan of the tibias showed a minor abnormality of possible very mild tibial stress reaction.  

In addition, an October 2008 VA examiner diagnosed the Veteran with exercise-induced compartment syndrome.  X-rays of the tibia and fibula were normal at that time, and after providing the diagnosis, the examiner indicated that no residual effects were identified.  However, he did provide a diagnosis regardless of its effects. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that the present disability requirement is met when a claimant has a disability at the time of the claim or during the pendency of the claim even though the disability resolves prior to adjudication of the claim).  

Moreover, the Board notes that the Veteran is competent to report experiencing symptoms since service, and the Board finds her reported history to be credible, particularly in light of the fact that she was diagnosed in October 2008 while she was still in service and has been consistent in her reports.  

Accordingly, with reasonable doubt resolved in favor of the Veteran, entitlement to service connection for exercise-induced compartment syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for exercise-induced compartment syndrome is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


